                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   21-cr-0394 RB

ISAAC RAYMOND RODRIGUEZ,

       Defendant.

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                    DENYING DEFENDANT’S MOTION TO SUPPRESS

       This matter comes before the Court on Defendant’s Motion to Suppress Evidence and

Statements. (Doc. 25.) Having reviewed the briefs and documentary evidence, hearing testimony,

and being otherwise fully advised, the Court will deny the motion.

I.     Procedural Posture and Background

       The Indictment charges Defendant with transporting illegal aliens in violation of 8 U.S.C.

§ 1324(a)(1)(A)(v)(I). (Doc. 19.) On April 6, 2021, Defendant “move[d] to suppress all evidence

and statements obtained as a result of the unlawful stop of his vehicle on October 7, 2020, on

Highway 80 north of Rodeo, New Mexico” on the basis that a reasonable officer would not have

suspected the vehicle of being involved in criminal activity. (Doc. 25 at 1, 5.) The Government

argues that, given the totality of the circumstances, it was reasonable for the agent to stop

Defendant’s vehicle on suspicion of criminal activity. (See Doc. 28.) The Court held a hearing on

July 7, 2021. (Doc. 41.)

II.    Factual Findings

       Rule 12(d) of the Federal Rules of Criminal Procedure provides that when factual issues

are involved in deciding a motion, the Court must state its essential findings on the record. See



                                               1
Fed. R. Crim. P 12(d). The Court makes the following factual findings based on the evidence in

the record and evidence adduced at the hearings. At the July 7, 2021 hearing, the Court heard

testimony from United States Border Patrol Agent Demetrios Campbell. 1

         On October 7, 2020, at approximately 8:50 P.M., Agent Campbell was patrolling Highway

80, north of Rodeo, New Mexico. (Docs. 1 at 1; 28 at 2; Unofficial Tr. of July 7, 2021 Hr’g (Tr.)

at 14.) While driving southbound, he received a “Be On the Look Out” (“BOLO”) for a gray SUV

suspected of trafficking contraband or undocumented aliens across the international border. (Doc.

1 at 1.) At approximately 8:55 P.M., Agent Campbell observed an SUV driving northbound on

Highway 80. 2 (Id.) As the vehicle appeared to match the BOLO and was the only vehicle Agent

Campbell had seen in 30 minutes, he decided to follow it. (Id. at 2.) While following the vehicle,

he observed that it was a Jeep Grand Cherokee with an Arizona license plate. (Id.) It was covered

in dust, had dark tinted windows, and a closer look revealed that there was a single handprint

visible on the back windshield. (Id.) Upon gathering this information, Agent Campbell requested

the registration information of the vehicle and discovered that the vehicle was a gold Jeep Grand

Cherokee registered to a resident of Duncan, Arizona. (Id. at 2; Tr. at 18, 25.) After following the

vehicle for some time, the SUV began to cross the center line, which caused Agent Campbell to

think the driver was watching him closely. (Doc. 28 at 11; Tr. at 16.) Considering all these factors,

Agent Campbell suspected the driver of smuggling either contraband or illegal aliens. (Doc. 28 at

11; Tr. at 24.) He then activated his emergency lights and siren and pulled the vehicle over. (Tr. at



1
  The Court cites herein to the Court Reporter’s original, unedited, and unfiled version of the July 7, 2021 hearing
transcript. (Tr.) Any finalized transcript may contain different page numbers. The Court also cites to Government
Exhibits introduced at the July 7, 2021 hearing.
2
 Agent Campbell testified that the SUV looked dark, dirty, and gray. (Tr. at 23.) He explained that at night, he looks
for one of three colors: “if the description for a BOLO comes out as a ‘white’ vehicle, [he looks] for a light-colored
vehicle. If it comes in as ‘black,’ [he looks] for a dark-colored vehicle. If it’s ‘gray,’ [he looks] for something in
between.” (Id.)

                                                          2
19.)

       As Agent Campbell approached the vehicle, he shined his light into the vehicle and

saw two subjects laying prostrate in the rear cargo area, three subjects sitting upright in the

back seat, and a driver and passenger in the front two seats. (Doc. 28 at 4; Tr. at 21, 24.) Agent

Campbell noticed that the passengers were “crammed into” the vehicle “without concern for

their safety. They were not wearing seatbelts. The passengers in the cargo area were laying

down . . . [without] pillows or luggage of any kind to show that they were . . . on a road trip

of some sort.” (Tr. at 24.) Agent Campbell asked the driver if he was a U.S. Citizen. (Id. at

22.) The driver replied, “Yes,” with an American accent. (Id.) He asked the front passenger

the same question and received the same answer but with a foreign accent. (Id.) Agent

Campbell then approached the passenger’s open window and smelled strong body odor and

desert vegetation, “which is a scent unique to people . . . that have been walking through the

desert, such as with alien smuggling attempts.” (Id.) The rear passengers did not speak

English, but readily admitted in Spanish that they were not U.S. Citizens and did not possess

the appropriate documentation to be in the United States legally. (Id.) Following these

confessions, the front passenger admitted that he was also an undocumented alien. (Id.)

       At this point, Agent Campbell suspected that the driver, later identified as Rodriguez,

was transporting aliens for profit. (Doc. 1 at 2.) At approximately 9:00 P.M., Agent Campbell

arrested Rodriguez for transporting the six subjects in violation of 8 U.S.C.

§ 1324(a)(1)(A)(v)(I). (See id.) Agent Campbell read Rodriguez his Miranda rights in English,

and then all subjects and the vehicle were transported to the Lordsburg Border Patrol Station

for additional investigation. (Id.) At the Station, agents conducted a post-Miranda interview

with Rodriguez. (Id.) Prior to questioning, Rodriguez was advised of his rights, and he



                                                3
acknowledged that he understood them and was willing to answer questions without the

presence of an attorney. (Id.) Rodriguez subsequently admitted that he was hired to do the job

by a friend and expected to receive a payment of approximately $1,500 to $1,600. (Id.)

III.   Legal Standards

       A.      Motion to Suppress

       In deciding this Motion to Suppress Evidence and Statements the Court “must assess the

credibility of witnesses and determine the weight to give to the evidence presented . . . .” United

States v. Goebel, 959 F.3d 1259, 1265 (10th Cir. 2020) (citations omitted). Any “inferences the

district court draws from that evidence and testimony are entirely within its discretion.” Id.

(citations omitted).

       “To successfully suppress evidence as the fruit of an unlawful detention, a defendant must

first establish that the detention did violate his Fourth Amendment rights.” United States v. Nava-

Ramirez, 210 F.3d 1128, 1131 (10th Cir. 2000) (citation omitted). Once a defendant establishes

that violation, “[t]he defendant then bears the burden of demonstrating ‘a factual nexus between

the illegality and the challenged evidence.’” Id. (quotation omitted). “Only if the defendant has

made these two showings must the government prove that the evidence sought to be suppressed

is not ‘fruit of the poisonous tree,’ either by demonstrating the evidence would have been

inevitably discovered, was discovered through independent means, or was so attenuated from the

illegality as to dissipate the taint of the unlawful conduct.” Id. (citations omitted). The Court

notes that “the controlling burden of proof at suppression hearings should impose no greater

burden than proof by a preponderance of the evidence.” United States v. Matlock, 415 U.S. 164,

177 n.14 (1974) (citation omitted).




                                                 4
         B.     Reasonable Suspicion

         The Fourth Amendment safeguards “[t]he right of the people to be secure in their person,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“[I]ts protections extend to brief investigatory stops of persons or vehicles that fall short of

traditional arrest.” United States v. Quintana-Garcia, 343 F.3d 1266, 1270 (10th Cir. 2003)

(quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). Officers may, however, “stop and

briefly detain a person for investigative purposes if the officer has reasonable suspicion . . . that

criminal activity ‘may be afoot . . . .’” United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting

Terry v. Ohio, 392 U.S. 1, 30 (1968)). “Reasonable suspicion” is a “minimal level of objective

justification[,]” which is “something more than an ‘inchoate and unparticularized suspicion or

hunch.’” Id. (quotations and quotation marks omitted). Reasonable suspicion does “not rise to

the level required for probable cause, and it falls considerably short of satisfying a preponderance

of the evidence standard.” Arvizu, 534 U.S. at 274 (citing Sokolow, 490 U.S. at 7). Rather,

reasonable suspicion is a “minimal level of objective justification which the officers can

articulate . . . .” United States v. Valles, 292 F.3d 678, 680 (10th Cir. 2002) (quotation omitted).

Notably, “[a] factor may contribute to reasonable suspicion even if it ‘is not by itself proof of

any illegal conduct and is quite consistent with innocent travel.’” Id. (quoting Sokolow, 490 U.S.

at 9).

         “Border Patrol Agents on roving patrol [may] . . . ‘stop vehicles only if they are aware of

specific articulable facts, together with rational inferences from those facts, that reasonably

warrant suspicion’ that the occupants are involved in criminal activity.” United States v.

Cheromiah, 455 F.3d 1216, 1220 (10th Cir. 2006) (quoting United States v. Cantu, 87 F.3d 1118,

1121 (10th Cir. 1996)). The Supreme Court has explained that “[a]ny number of factors may be



                                                  5
taken into account in deciding whether there is reasonable suspicion to stop a car in the border

area[,]” United States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975), and it has provided a non-

exhaustive list of circumstances that may give rise to reasonable suspicion:

       (1) [the] characteristics of the area in which the vehicle is encountered; (2) the
       proximity of the area to the border; (3) the usual patterns of traffic on the particular
       road; (4) the previous experience of the agent with alien traffic; (5) information
       about recent illegal border crossings in the area; (6) the driver’s behavior, including
       any obvious attempts to evade officers; (7) aspects of the vehicle, such as a station
       wagon with concealed compartments; and (8) the appearance that the vehicle is
       heavily loaded.

United States v. Gandara-Salinas, 327 F.3d 1127, 1130 (10th Cir. 2003) (citing United States v.

Monsisvais, 907 F.2d 987, 990 (10th Cir. 1990); Brignoni-Ponce, 422 U.S. at 884–85). “In

determining whether a roving border patrol agent had reasonable suspicion to stop a vehicle,

[courts] look at the totality of the circumstances, or, in other words, ‘the whole picture.’” Cantu,

87 F.3d at 1121 (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)). “A proper

examination of the totality of the circumstances must recognize that ‘individual factors that may

appear innocent in isolation may constitute suspicious behavior when aggregated together.’”

United States v. Madrid-Vega, No. 2:06CR2487, 2007 WL 9734226, at *3 (D.N.M. Mar. 6, 2007)

(quoting United States v. Diaz-Juarez, 299 F.3d 1138, 1141 (9th Cir. 2002)).

IV.    Analysis under the Brignoni-Ponce Factors

       A.      Characteristics of the Area

        Agent Campbell testified that New Mexico “Highway 80 is a notorious [corridor] out from

the border for smuggling, . . . as it’s the only paved road that leaves that southeastern

Arizona/southwestern New Mexico are that does not have continuous monitoring by Border Patrol

through a checkpoint.” (Tr. at 10.) See also United States v. Cortez, 965 F.3d 827, 835 (10th Cir.

2020), cert. denied, 141 S. Ct. 1250, 208 (2021) (finding that “[t]his particular road [New

Mexico Highway 80] adds to the reasonableness of suspicion”); see also United States v.
                                                  6
Westhoven, 562 F. App’x 726, 728 (10th Cir. 2014) (relying on testimony that “undocumented

immigrant and drug smugglers used [Highway 80 in southern New Mexico] heavily due to the

lack of border patrol checkpoints” in finding reasonable suspicion existed); Agent Campbell has

personally “interdicted dozens of alien smuggling attempts in and around Rodeo, New Mexico[,]” a

“small village” on Highway 80. (Tr. at 10, 12; see also Gov’t Ex. 2.) The highway is also close to

“two mountain ranges, the Chiricahua mountains and the Peloncillo mountains, which are able to

conceal a lot of foot traffic coming from the border and provides some cover for those smuggling

organizations to load out onto Highway 80.” (Id. at 10.) This area of the highway is remote and

“sparsely populated[,]” with “some houses around the actual town of Rodeo, but otherwise it’s open

grassland and ranch land in the valley[,]” the nearest business being three to four miles south. (See

id. at 15, 20–21, 33.)

       B.       Proximity to the Border

        Agent Campbell stopped Rodriguez’s vehicle approximately 50 miles from the

U.S./Mexico border. (Id. at 12.) See also Cheromiah, 455 F.3d at 1221 (finding that a stop of a

“van only 85 miles from the border in an area frequented by smugglers” was permitted);

Quintana-Garcia, 343 F.3d at 1272 (50 to 60 miles from the border); United States v. Barron-

Cabrera, 119 F.3d 1454, 1458 n.4, 1460 (10th Cir. 1997) (45 miles from the border); United

States v. Lopez-Martinez, 25 F.3d 1481, 1485 (10th Cir. 1994) (60 miles from the border);

United States v. Venzor-Castillo, 991 F.2d 634, 635, 639 (10th Cir. 1993) (no reasonable

suspicion when stop was conducted 235 miles from border).

       C.       Traffic Patterns

       Highway 80 begins in Douglas, Arizona, near the Mexico/Arizona border, runs northeast

before crossing into New Mexico, and ultimately ends at I-10, six miles east of the New

Mexico/Arizona border. (See Tr. at 6.) See also United States v. Milne, No. CR 17-1923 RB, 2017

                                                  7
WL 4675745, at *1 (D.N.M. Oct. 16, 2017), aff’d, 757 F. App’x 739 (10th Cir. 2018) (“Highway

80 originates in Douglas, Arizona, a border town, and runs north-south, ending after it merges into

Interstate 10 in New Mexico.”). Highway 80 is unlike other major roadways in the area, in that it

does not have a U.S. Border Patrol Checkpoint. (See Tr. at 10.) See also Milne, 2017 WL 4675745,

at *1. Agent Campbell testified that the vehicle’s “registration came back to Duncan, Arizona,

which is a town that’s over 80 miles north of the area [they] were in[ a]nd not on a direct route.”

(Tr. at 18.) He further testified that “[a]s a Border Patrol agent in the Lordsburg area,” he does not

“typically encounter people from the Duncan area . . . .” (Id. at 19.)

        D.     Agent’s Experience with Immigrant Traffic

       Agent Campbell testified that he has been a Border Patrol Agent for 14 years and has

“received continuing training since that time[,]” including “various pipeline and smuggling

interdiction trainings . . . .” (Id. at 4.) See also Barron-Cabrera, 119 F.3d at 1460–61 (finding that

the Border Patrol Agent “established sufficient previous experience with alien traffic to satisfy the

fourth prong of the Brignoni–Ponce test” given that the agent had “been a Border Patrol agent for

3 ½ years”). He has also been an instructor for courses on “roadside interview and search

techniques . . . .” (Tr. at 4.) Agent Campbell has been at his current duty station for approximately

nine years. (Id.) His “primary duty is to detect and apprehend subjects who have crossed the border

illegally” and to “interdict[] contraband smuggling loads . . . .” (Id. at 5.)

       E.      Information About Recent Border Crossing

        Agent Campbell testified that in the week leading up to the incident here, “agents at [his]

station had interdicted . . . eight” alien smuggling attempts. (Id. at 13.) He had personally been

involved in interdicting several of those attempts. (See id.)




                                                   8
       F.      The Driver’s Behavior

       Agent Campbell testified that the driver of the SUV “was going exactly the speed

limit . . . .” (Id. at 15.) He noticed that after he began following Rodriguez’s vehicle, it started to

drift over the center line of the highway. (Id. at 16.) Agent Campbell stated that this behavior

caused him to believe Rodriguez was carefully watching Agent Campbell’s vehicle approach

him. (Id.) Although the Government argues that this behavior could be indicative “of guilt and

fear of being arrested” (Doc. 28 at 11), the Court discounts this conclusion to some extent as

Agent Campbell was driving an unmarked law enforcement vehicle. (See Tr. at 16.)

       G.      Aspects of the Vehicle

        Agent Campbell did not recognize the SUV as a local vehicle. (Id.) The SUV was gold

but was covered with a fine layer of dust. (See id. at 15; see also Ex. 4.) He also observed a

visible handprint on the vehicle’s back windshield. (Id. at 17.) That the SUV was covered in dust

with a handprint on the trunk was significant to Agent Campbell, because it caused him to believe

that the driver had “driven on a dirt road [and] at some point the tailgate had to have been opened

and then once something was put inside, somebody closed that tailgate with two hands.” (Id.)

Because the handprint was on the driver’s side, that indicated the driver was complicit, if it was

a smuggling load. (Id.)

        Agent Campbell testified that while having an Arizona license plate is not suspicious by

itself, the combination of facts here aroused his suspicion. (Id. at 27–28.) That is, the vehicle was

an SUV with an Arizona plate, driving north in the dark, and covered in dust with a visible

handprint. (Id.at 27–28.) See also Westhoven, 562 F. App’x at 731 (among other things, tinted

windows, out-of-state plates, and driving approximately 45 miles from the border on Highway

80 caused the court to conclude that the agent had reasonable suspicion).



                                                   9
       H.      The Appearance that the Vehicle Was Heavily Loaded

       With respect to the last Brignoni-Ponce factor, whether the vehicle appeared to be heavily

loaded, Agent Campbell testified that the vehicle “did not appear to be so heavily laden that it was

[compressing] the suspension.” (Tr. at 18.)

       I.      Summary of the Brignoni-Ponce Factors

       Under the first reasonable suspicion factor, characteristics of the area, Agent Campbell

knew Highway 80 to be a highly trafficked route for drug and human smugglers. See Gandara-

Salinas, 327 F.3d at 1129–30. Under factor two, proximity to the border, Agent Campbell

encountered the SUV driving north on Highway 80 approximately 50 miles from the border. See

id. at 1230. Under the third factor, traffic patterns, Highway 80 begins in Douglas, Arizona, near

the Mexico/Arizona border and runs northeast before crossing into New Mexico, where it

ultimately ends at I-10, six miles east of the New Mexico/Arizona border. Relevant to factors four

and five—the agent’s previous experience with immigrant traffic and information about recent

border crossings, Agent Campbell testified regarding Highway 80’s reputation as a highly

trafficked route for human smuggling, and his own station’s recent experience with immigrant

smugglers in the week leading up to the incident here. Under factor six, the driver’s behavior,

Agent Campbell testified that Rodriguez drove exactly the speed limit and drifted over the center

line of the two-lane highway, which caused him to think that the driver was nervously watching

his approaching vehicle, instead of the road ahead. As to factor seven, the appearance of the

vehicle, Rodriguez’s vehicle was covered with a fine layer of dust, which caused Agent Campbell

to think there was a recent off-road border incursion. Further, Agent Campbell saw a visible

handprint on the trunk of the SUV, which caused him to think that a possible loading of individuals

had taken place. Finally, he described the totality of the circumstances: the SUV with out-of-state



                                                10
plates, the time and direction of travel, and the dust on the car, aroused his suspicion. See

Westhoven, 562 F. App’x at 731. Factor seven, the appearance of the car being weighed down, did

not factor into Agent Campbell’s reasonable suspicion analysis.

V.      The Totality of the Circumstances Justified the Stop

        If one views the facts and the relevant Brignoni-Ponce factors in isolation, Rodriguez’s

October 7, 2020 travel on Highway 80 may appear innocent, as he proposes. Viewing the facts

and the relevant Brignoni-Ponce factors under a totality of the circumstances standard as described

above, Agent Campbell was aware of specific articulable facts from which a Border Patrol Agent

with his extensive experience and training in the Lordsburg area could make reasonable inferences

warranting a reasonable suspicion that the driver of the gold Jeep Grand Cherokee was

transporting contraband, whether illegal aliens or other contraband. See Cheromiah, 455 F.3d at

1221 (observing that court “may not engage in a ‘sort of divide-and-conquer analysis’ by

evaluating and rejecting each [Brignoni-Ponce] factor in isolation”) (citation omitted).

        Rodriguez emphasizes the BOLO description and the fact that Highway 80 is the most

direct route from Douglas to Duncan. (See Doc. 25 at 5–6.) The Court finds, though, that under

the circumstances, it was reasonable for Agent Campbell to believe that the Jeep matched the

BOLO description. A Jeep is an SUV, and while it was gold instead of gray (as described in the

BOLO), Agent Campbell explained that because it was dark 3 and the vehicle was covered in dust,

it was difficult to discern the vehicle’s color. The Government’s exhibit of the photo confirms that

in the dark, it would be difficult to tell whether the SUV is gold or gray. (See Ex. 4.) Together with

Agent Campbell’s testimony regarding his experience with interdictions along that highway and



3
 In New Mexico, at that time of the year (October), it is dark by 9:00 P.M. See Sunrise and sunset times in Rodeo,
Hidalgo County, New Mexico, 88056, USA, SUNRISE-SUNSET.ORG, https://sunrise-sunset.org (last visited July 10,
2021) (stating that the sunset took place at 6:52 P.M. on October 7, 2020).

                                                       11
the fact that smugglers often travel in the evening, the Court finds that there was reasonable

suspicion to stop Rodriguez.

         Rodriguez also attempts to negate the significance of traveling on Highway 80. 4 (See Doc.

25 at 5) (“Although the fact the Jeep was seen on a route known for alien and drug smuggling,

merely driving in such an area is not enough to create reasonable suspicion[,]” because “Highway

80 is the most direct route from Douglas, Arizona, to Duncan, Arizona . . . .”). On the contrary,

given that the road is a notorious smuggler’s route that avoids checkpoints, together with Agent

Campbell’s knowledge of the local traffic, the recent BOLO, and the fact that he had not seen any

other vehicles for roughly 30 minutes, it was reasonable to suspect that the vehicle was in the

process of conducting illegal activity. Thus, under the factors articulated in Brignoni-Ponce, the

Court finds that Agent Campbell had the requisite reasonable suspicion to stop the vehicle to

investigate a potential human trafficking offense. See Valles, 292 F.3d at 680 (reasonable suspicion

is a “minimal level of objective justification which the officers can articulate”). Accordingly, the

Court will deny Rodriguez’s motion.

         THEREFORE,

         IT IS ORDERED that Defendant’s Motion to Suppress Evidence and Statements (Doc.

25) is DENIED.



                                                      ________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE




4
 Rodriguez also contends that the vehicle being dusty and having tinted windows “is not unusual or suspicious . . . .”
(Doc. 25 at 6.) Though in isolation these facts might not cause concern, they reasonably added to Agent Campbell’s
suspicion under the totality of the circumstances.

                                                         12
